DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, suitable “hydrophilic polymeric side-chains” are not recited with sufficient specificity, and “such as” is confusing and superfluous. In claim 14, the recitation “preferably” is confusing. In claim 23, what is meant by “consisting in”?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 14, 18, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. See the last entries in Table 1 on p. 13,916, which disclose encapsulation and dissociation of CO2 in, e.g., dodecahydroxylated cucurbituril[6]. See the abstract for disclosure of encapsulation of additional gases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14, 17, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/055881. The WO reference discloses hydroxycucurbiturils as depicted in Figs. 1 on page 7, n may be an integer of 4-20, and X may be oxygen or sulfur. These compounds may be used to remove gases such as CO and CO2 from air and they may be used in cosmetics (p. 30, para. 1). Use in cosmetics implies suitability for blending in a physiologically acceptable medium or with a cosmetically suitable excipient as these are common in cosmetic formulations. Use in such materials as gas separation membranes implies subsequent release of the encapsulated gas, making it an obvious expedient. To the extent that the reference is not considered sufficiently specific to constitute anticipation, it would have been obvious at the time of filing to make and use cucurbituril derivatives as recited for encapsulation of gases, because suitable materials and suitable methods of encapsulation of gases is disclosed in the reference as explained above. 
Claims 16, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/055881 in view of Miyahara et al. The disclosure of the WO reference is summarized above. Encapsulation of oxygen is not disclosed. The Miyahara reference teaches at p. 3147, col. 2, that oxygen can be repeatedly encapsulated and released from decamethyl cucurbituril[5]. It would have been obvious at the time of filing to encapsulated oxygen into the hydroxylated cucurbiturils of the WO, because the WO discloses that gases such as CO and CO2 may be encapsulated therein, and Miyahara teaches that a structurally similar cucurbituril is useful for encapsulating and releasing oxygen as well as CO and CO2. Method claims 26-28 read on formulation and application  of a topically applied cosmetic.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but it might be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the references relied upon above. It is not clear what hydrophilic polymeric sidechains applicant wishes to recite, but it does not appear that the references disclose or make them obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761